DETAILED ACTION
This action is in response to amendment filed on 8/26/2021. Claims 1-20 have been amended. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US 20170218678) in view of  Sabeti et al (US 20150175072).
Regarding claim 1, Kothari et al disclose a method for use at a vehicle, the method comprising: 
Detecting traffic approaching the vehicle from sensor data collected at the vehicle;
Classifying the traffic as a non-vehicular object;
determining that the non-vehicular object is to pass through a space adjacent to a vehicle door based on the sensor data (paragraph 13, lines 5-11); 
determining that the vehicle door poses a hazard to the traffic based at least on: 
but does not explicitly the classification of the traffic as a non-vehicular object, the determination that the non-vehicular object pass through the determination that the other defined  space, and a current configuration of the vehicle. However, Sabeti et al disclose the limitation, at least see paragraph 5, lines 1-15. It would have been obvious to modify the teaching of Kothari et al to include the classification of the traffic as a non-vehicular object, the determination that the non-vehicular object pass through the determination that the other defined  space, and a current configuration of the vehicle to determine door needs to be prevented from opening ; and 
prevent the door from opening until after the non-vehicular object passes the other defined space (paragraph 52, lines 1-7).
Regarding claim 11, Kothari et al disclose a vehicle comprising: 
a door (Fig. 1, #102); 
a processor (paragraph 13, lines 5-11); and 
system memory coupled to the processor and storing instructions configured to cause the processor (paragraph 53, lines 1-13) to: 
collect sensor data at the vehicle (paragraph 30, lines 1-3)
detect traffic in a defined space and approaching the vehicle from the sensor data (paragraph 31, lines 1-5)
determine the traffic is to pass through a space adjacent to the door based on detecting the approaching traffic in the defined space and on the sensor data (paragraph 13, lines 5-11); 
determine that the door poses a hazard to the traffic based at least on: 
but does not explicitly the classification of the traffic as a non-vehicular object, the determination that the non-vehicular object pass through the determination that the other defined  space, and a current configuration of the vehicle. However, Sabeti et al disclose the limitation, at least see paragraph 5, lines 1-15. It would have been obvious to modify the teaching of Kothari et al to include the classification of the traffic as a non-vehicular object, the determination that the non-vehicular object pass through the determination that the other defined  space, and a current configuration of the vehicle to determine door needs to be prevented from opening ; and 
prevent the door from opening until after the non-vehicular object passes the other defined space (paragraph 52, lines 1-7).
Regarding claims 2 and 12, Kothari et al discloses the limitations indicated above and further disclose comprising calculating a speed and a direction of traffic approaching the vehicle; and wherein determining that traffic is to pass through a space adjacent to a vehicle door comprises determining that 
Regarding claims 3 and 13, Kothari et al discloses the limitations indicated above and further disclose comprising receiving the traffic classification from a neural network (paragraph 111, lines 1-18) . 
Regarding claims 4 and 14, Kothari et al discloses the limitations indicated above and further disclose wherein receiving the traffic classification comprises receiving a classification indicating that the traffic is one of: a walking pedestrian, a bicyclist, a skate boarder, a wheel chair, or a roller skater (paragraph 112, lines 15-28). 
Regarding claims 5 and 15, Kothari et al discloses the limitations indicated above and further disclose comprising outputting a signal in the cabin of the vehicle to indicate the hazard (claim 10). 
Regarding claims 6 and 16, Kothari et al discloses the limitations indicated above and further disclose wherein outputting a signal in the cabin of the vehicle comprises outputting one of: an audible signal, a visual signal, or a haptic signal (paragraph 113, lines 1-15). 
Regarding claims 7 and 17, Kothari et al discloses the limitations indicated above and further disclose wherein calculating a speed and a direction of traffic approaching the vehicle comprises calculating the speed and direction of the traffic approaching the vehicle from sensor data collected at the vehicle; and further comprising filtering the sensor data prior to calculating the speed and direction of the traffic (paragraph 13, lines 5-11). 
Regarding claims 8 and 18, Kothari et al discloses the limitations indicated above and further disclose wherein filtering the sensor data comprises determining the optical flow of the traffic; and wherein determining that the traffic is to pass through a space adjacent to a vehicle door comprises determining that the traffic is to pass through the space based on the optical flow of the traffic (paragraph 13, lines 5-11).

Regarding claims 10 and 19, Kothari et al discloses the limitations indicated above and further disclose wherein determining that the vehicle door poses a hazard to the traffic comprises detecting that a door handle for the vehicle door has been actuated (paragraph 8, lines 15-22). 
Regarding claim 20, Kothari et al discloses the limitations indicated above and further disclose comprising instructions configured to cause the processor to output a signal in the cabin of the vehicle indicating a possibility of a collision between the traffic and the door (paragraph 61, lines 9-16).

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663